       Case 18-50897-btb        Doc 38     Entered 10/18/18 10:12:34        Page 1 of 2



 1   KEVIN A. DARBY, ESQ. (#7670)                                       Electronically filed 10/18/2018
     TRICIA M. DARBY, ESQ. (#7956)
 2   DARBY LAW PRACTICE, LTD.
     4777 Caughlin Parkway
 3
     Reno, Nevada 89519
 4   Telephone: (775) 322-1237
     Facsimile: (775) 996-7290
 5   E-mail: tricia@darbylawpractice.com
 6   Attorney for Debtor
 7                            UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 8

 9   In re:                                               CASE NO.       BK-N-18-50897-BTB
                                                          Chapter 13
10   STEVEN M. WALDREN,
                                                          DECLARATION OF STEVEN M.
11                                                        WALDREN IN SUPPORT OF
12                                                        OPPOSITION TO HMC ASSETS, LLC’S
                                 Debtor.
                                                          MOTION TO DISMISS
13
                                                          Hearing Date: November 1, 2018
14
                                                          Hearing Time: 3:00 p.m.
15   ______________________________________/

16            STEVEN M. WALDREN, under penalty of perjury, states as follows:
17            1.    I am the Debtor in this Chapter 13 bankruptcy case, which was filed on August 14,
18   2018.
19            2.    I live at 480 Hay Bale Drive through his Chapter 13 bankruptcy (the “Hay Bale

20   Property”).

21            3.    Prior to filing this Chapter 13 bankruptcy case, I defaulted on my mortgage for the

22   Hay Bale Property, which resulted in a notice of default starting the foreclosure process. I tried to

23   mediate a resolution of the mortgage through the State of Nevada Mediation Program, but was not
     successful. However, my income has increased since the time I applied for the modification through
24
     the mediation program. I believe my increased income will qualify me for a loan modification.
25
              4.    The goal of my Chapter 13 is to obtain a loan modification on the Hay Bale Property.
26
     However, I may decide to cure the mortgage if I am not able to reach a modification with my lender.
27
              5.    I have already enrolled to participate in the Chapter 13 Mortgage Modification
28


                                                      1
       Case 18-50897-btb       Doc 38     Entered 10/18/18 10:12:34         Page 2 of 2



 1
     Mediation Program and I understand that process is proceeding as required.
 2          6.      I do not believe that I misrepresented any facts in my bankruptcy petition or my
 3   plan. I have been honest and forthcoming with this Court, my creditors and the Chapter 13 Trustee.
 4          7.      The primary reason for the filing of my case was to save my home from foreclosure.
 5          8.      I have no history of filing a bankruptcy case prior to this case, so I have never had a
 6   prior bankruptcy case dismissed.
 7          9.      This case was not filed to defeat state court litigation. There is no state court

 8   litigation pending against me.

 9          DATED this 18th day of October 2018.

10
                                                                       /s/ Steven M. Waldren
11
                                                               By:___________________________
12                                                                 STEVEN M. WALDREN

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
